DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-10 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 05/19/2021 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a driving skill evaluation system configured to evaluate a driving skill of a driver,” as recited in claim 1, line 2. Structure for “a driving skill evaluation system” can be found, for example, in Figure 1 and paragraph [0153].
“a correction operation detection unit configured to detect a correction operation,” as recited in claim 1, line 4. Structure for “a correction operation detection unit,” can be found, for example, in paragraph [0153].
“a cause estimation unit configured to perform an estimation,” as recited in claim 1, line 6. Structure for “a cause estimation unit,” can be found, for example, in paragraph [0153].
“an evaluation unit configured to evaluate the driving skill of the driver,” as recited in claim 1, line 10. Structure for “an evaluation unit,” can be found, for example, in paragraph [0153].
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Regarding Claim 8, lines 6-7 the examiner is unsure of the limitation “a predetermined acceleration threshold is equal to or larger than a predetermined period of time.” The examiner is unsure how an acceleration threshold value can be equal to or larger than a predetermined period of time. The examiner believes the claim to contain a typo. For purposes of compact prosecution, the examiner is interpreting claim 8 to mean “a predetermined acceleration threshold is equal to or larger than a predetermined value.” Additionally, the examiner reserves the right to invoke a 35 U.S.C 112(a) and/or additional 35 U.S.C. 112(b) rejection once the correct meaning is determined. 

Examiner Remarks Regarding Claim Interpretation:
Regarding Claim 2, lines 5-8, lines 13-14, lines 15-16, lines 22-23, lines 25-26, and lines 28-29 the examiner is unsure of the limitations “a time point when the correction operation is performed,” and “at time points before a predetermined period and after a predetermined period of the time point.”
In claim 1, lines 7-8 the applicant asserts “a time point when the correction operation is performed.” Moreover, in claim 1, lines 8-9 the applicant asserts “at time points before a predetermined period and after a predetermined period of the time point.” 
However, in claim 2, lines 5-6 the applicant asserts “a time point when the correction operation is performed. Moreover, in claim 2 the applicant asserts multiple times (e.g., lines 7-8, lines 13-14, lines 15-16, lines 22-23, lines 25-26, and lines 28-29) “at time points before a predetermined period and after a predetermined period of the time point.” 
The examiner is unsure if the applicant intended claim 2 to have a new limitation of “a time point” of claim 2, when the “time point” is based upon the same limitation of “when the correction operation is performed,” as recited in claim 1. As a result, a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim. The specification, as interpreted by a person having ordinary skill in the art, fails to provide reasonable certainty as to how the claim limitations should be interpreted and the intended boundaries of the subject matter encompassed by the claim. Both the specification and the claims appear to be literal translations into English from a foreign document. Considerable speculation (as noted below) is required to interpret the intended meaning of the claim and what the claim is intended to encompass. For purposes of compact prosecution, the examiner is interpreting the “time point” being based on the same “when the correction is performed,” limitation. Thus, the “time point” as recited through the claims is the same time point value. Additionally, the examiner reserves the right to invoke a 35 U.S.C 112(a) and/or additional 35 U.S.C. 112(b) rejection once the correct meaning is determined through prosecution of the application. Lastly, the examiner kindly asks the applicant to provide further explanation regarding this matter in reply to the Non-Final Office Action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claims 1, 9, and 10:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a driving skill evaluation system.” The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 9 is directed to “a driving skill evaluation method.” The claim is directed to a process, which is a statutory category. (Step 1: yes)
Independent claim 10 is directed to “a driving skill evaluation system.” The claim is directed to a machine, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental processes (MPEP 2106.04). 
Independent claims 1, 9, and 10 recite, in general, the limitations of “detecting a correction operation in a driving operation of a driver,” “performing an estimation of a cause of the correction operation…” and “evaluating a driving skill of the driver based on a result of the estimation,” as recited specifically in claim 9, but are similarly claimed in claims 1 and 10.  
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected (i.e., detecting a correction operation in a driving operation of a driver) and determining information from the collected data (i.e., performing an estimation of a cause of the correction operation based on vehicle traveling state information … and evaluating a driving skill of the driver based on a result of the estimation). The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data (i.e., correction operation in a driving operation of a driver) could generate or identify the various values and data therefrom (i.e., performing an estimation of a cause of the correction operation based on vehicle traveling state information … and evaluating a driving skill of the driver based on a result of the estimation), either mentally or using a pen and paper. As a result, claims 1, 9, and 10 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recites, in general, the additional elements of “a driving skill evaluation system,” “a driver,” “a correction operation detection unit,” “a cause estimation unit,” and “an evaluation unit.” The Examiner finds these elements are generic elements (e.g., processing circuitry) for giving the ability to perform the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As a result, claim 1 is not integrated into a practical application.
Independent claim 9 recites, in general, the additional element of “a driver.” The Examiner finds this element is a generic element which enables the ability (i.e., input) for performing the general steps stated above. Accordingly, the additional element within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (i.e., the driver’s inputs do not invoke a type of practical application, such as, the vehicle applying the brakes due to the driver’s inputs). As a result, claim 9 is not integrated into a practical application.
Independent claim 10 recites, in general, the additional elements of “circuitry,” and “a driver.” The Examiner finds these elements are generic elements (e.g., processing circuitry) for allowing the ability to perform the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As a result, claim 10 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 1, 9, and 10 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1, 9, and 10 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1, 9, and 10 are directed to the abstract idea of a mental process. Accordingly, claims 1, 9, and 10 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2-8:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-8 are directed to the driving skill evaluation system according to claim 1. The claims are directed to a system, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-8 recite additional limitations directed to the mental process already established in claim 1. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-8 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claim 2 recites, in general, the additional limitations of “a correction operation cause model,” “input data of the correction operation cause model,” “vehicle traveling scene information,” “vehicle state information,” “vehicle control information,” and “vehicle surrounding environment information.” The Examiner finds these elements are generic elements (e.g., processing circuitry) for allowing the ability to perform the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 2 is not integrated into a practical application.
Claim 3 recites, in general, the additional limitations of “does not perform a negative evaluation,” and “perform a negative evaluation.” The Examiner finds these elements are generic elements (e.g., processing circuitry) for allowing the ability to perform the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 3 is not integrated into a practical application.
Claim 4 recites, in general, the additional limitations of “driving operation includes a steering operation for adjusting a steering angle,” (i.e., a driver input and not a practical application based on the analysis of the data), and a “correction operation detection unit.” The Examiner finds these elements are generic elements (e.g., processing circuitry) for allowing the ability to perform the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 4 is not integrated into a practical application.
Claim 5 recites, in general, the additional limitation of “a distance threshold.” The Examiner finds this element is a generic element for allowing the ability to perform the general steps stated above. Accordingly, the additional element within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 5 is not integrated into a practical application.
Claim 6 recites, in general, the additional limitations of “driving operation includes a steering operation for adjusting a steering angle,” (i.e., a driver input and not a practical application based on the analysis of the data), and a “correction operation detection unit.” The Examiner finds these elements are generic elements (e.g., processing circuitry) for allowing the ability to perform the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 6 is not integrated into a practical application.
Claim 7 recites, in general, the additional limitation of “a predetermined period of time.” The Examiner finds this element is a generic element for allowing the ability to perform the general steps stated above. Accordingly, the additional element within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 7 is not integrated into a practical application.
Claim 8 recites, in general, the additional limitations of “driving operation includes a steering operation for adjusting a front-rear direction acceleration,” (i.e., a driver input and not a practical application based on the analysis of the data), and a “correction operation detection unit.” The Examiner finds these elements are generic elements (e.g., processing circuitry) for allowing the ability to perform the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 8 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-8 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-8 fail to claim anything significantly more than the judicial exception and fail to integrate said claims into a practical application.

Conclusion:
Dependent claims 2-8 are directed to the abstract idea of a mental process. Accordingly, claims 2-8 are not patent eligible. Overall, claims 1-10 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoko et al. JP2017218055A (hereinafter, Yoko).
Regarding Claim 1, Yoko teaches a driving skill evaluation system configured to evaluate a driving skill of a driver (a driving skill evaluation system of a vehicle for evaluating the driving skill of the driver, Yoko, Paragraph 0050), the driving skill evaluation system comprising: 
-a correction operation detection unit configured to detect a correction operation in a driving operation of the driver (vehicle system detects a correction operation (e.g., movement of the steering wheel which is a driving operation) by the driver, Yoko, Paragraphs 0032-0033)
-a cause estimation unit configured to perform an estimation of a cause of the correction operation (vehicle system determines (i.e., estimates) a cause of the correction operation (e.g., vehicle system determines the driver is moving the steering wheel, thus causing a correction operation which is the vehicle being steered via the input commands of the driver), Yoko, Paragraphs 0032-0033) based on vehicle traveling state information at a time point when the correction operation is performed (vehicle system determining (i.e., estimating) the cause of correction operation is based on vehicle traveling state information (e.g., vehicle speed, vehicle acceleration, navigation device, sudden detected movements, etc.) at the time when the correction operation is performed (i.e., vehicle system monitoring when the action occurs), Yoko, Paragraphs 0032-0033), and vehicle traveling state information at time points before a predetermined period and after a predetermined period of the time point (vehicle traveling state information (e.g., vehicle speed, vehicle acceleration, navigation device, sudden detected movements, etc.) can occur before and after a predetermined period of time, Yoko, Paragraphs 0050 and 0032-0033); and 
-an evaluation unit configured to evaluate the driving skill of the driver based on a result of the estimation (vehicle system capable evaluating the driving skill of the driver based on the results of the determined (i.e., estimated) cause of correction operation (e.g., determine the if the driver has high or low driving skills based on the determined driver’s inputs to the vehicle), Yoko, Paragraphs 0032-0033 and 0050).
Regarding Claim 2, Yoko teaches the driving skill evaluation system according to claim 1, wherein the cause estimation unit is configured to estimate the cause of the correction operation based on 
-a correction operation cause model (vehicle system determines (i.e., estimates) a cause of the correction operation (e.g., vehicle system determines the driver is moving the steering wheel, thus causing a correction operation which is the vehicle being steered via the input commands of the driver), wherein this determination can be based on model information (i.e., database information), Yoko, Paragraphs 0032-0033 and 0050), the vehicle traveling state information at a time point when the correction operation is performed (vehicle system determining (i.e., estimating) the cause of correction operation is based on vehicle traveling state information (e.g., vehicle speed, vehicle acceleration, navigation device, sudden detected movements, etc.) at the time when the correction operation is performed (i.e., vehicle system monitoring when the action occurs), Yoko, Paragraphs 0032-0033), and 
-the vehicle traveling state information at time points before a predetermined period and after a predetermined period of the time point when the correction operation is performed (vehicle traveling state information (e.g., vehicle speed, vehicle acceleration, navigation device, sudden detected movements, etc.) can occur before and after a predetermined period of time and when a correction operation is performed, Yoko, Paragraphs 0050 and 0032-0033), wherein input data of the correction operation cause model includes 
-vehicle traveling scene information at the time point when the correction operation is performed (vehicle traveling scene information at the time when the operation is performed (e.g., road conditions and vehicle speed), Yoko, Paragraphs 0032-0033 and 0050), 
-vehicle control information at time points before a predetermined period and after a predetermined period of the time point when the correction operation is performed (vehicle control information (e.g., vehicle speed, vehicle acceleration, navigation device, sudden detected movements, etc.) can occur before and after a predetermined period of time and when a correction operation is performed, Yoko, Paragraphs 0050 and 0032-0033), 
-vehicle surrounding environment information at time points before a predetermined period and after a predetermined period of the time point when the correction operation is performed (vehicle traveling scene information (e.g., road conditions) can occur before and after a predetermined period of time and when a correction operation is performed, Yoko, Paragraphs 0032-0033 and 0050), and 
-a cause of the correction operation, wherein the vehicle traveling state information at the time point when the correction operation is performed includes the vehicle traveling scene information at the time point when the correction operation is performed (vehicle system determines (i.e., estimates) a cause of the correction operation (e.g., vehicle system determines the driver is moving the steering wheel, thus causing a correction operation which is the vehicle being steered via the input commands of the driver), the vehicle determining the cause of correction operation can be based on the vehicle traveling scene information (e.g., road conditions and vehicle speed), Yoko, Paragraphs 0032-0033 and 0050), and wherein the vehicle traveling state information at time points before a predetermined period and after a predetermined period of the time point when the correction operation is performed includes the vehicle control information at time points before a predetermined period and after a predetermined period of the time point when the correction operation is performed (vehicle traveling state information includes vehicle control information (e.g., vehicle speed, vehicle acceleration, navigation device, sudden detected movements, etc.) can occur before and after a predetermined period of time and when a correction operation is performed, Yoko, Paragraphs 0050 and 0032-0033), and 
-the vehicle surrounding environment information at time points before a predetermined period and after a predetermined period of the time point when the correction operation is performed (vehicle surrounding information (e.g., road conditions) can occur before and after a predetermined period of time and when a correction operation is performed, Yoko, Paragraphs 0032-0033 and 0050).
Regarding Claim 3, Yoko teaches the driving skill evaluation system according to claim 1, wherein the evaluation unit does not perform a negative evaluation for the driving skill when the cause estimation unit estimates that a cause of the correction operation is an unavoidable operation in a traveling environment of the vehicle (the vehicle system will not perform a negative evaluation for the driving skill of the driver (e.g., suggest a better action, such as handling the steering wheel more gently when making steering inputs) when the correction operation is unavoidable (e.g., steering is above threshold value), Yoko, Paragraphs 0014-0015 and 0032-0033), and performs a negative evaluation for the driving skill when the cause estimation unit estimates that a cause of the correction operation is a cause that is not an unavoidable operation in a traveling environment of the vehicle (the vehicle system will perform a negative evaluation for the driving skill of the driver (e.g., suggest a better action, such as handling the steering wheel more gently when making steering inputs) when the correction operation is determined to be avoidable (e.g., the sudden steering wheel movement could have been avoided), Yoko, Paragraphs 0014-0015 and 0032-0033).
Regarding Claim 8, Yoko, as modified, teaches the driving skill evaluation system according to claim 1, wherein the driving operation includes an operation for adjusting a front-rear direction acceleration, and wherein the correction operation detection unit detects a correction operation of the driving operation when an elapsed time starting from a time point when an acceleration exceeds a predetermined acceleration threshold is equal to or larger than a predetermined period of time (driving operation includes adjusting an acceleration of the vehicle (i.e., front-rear direction) based on an elapsed time period and the acceleration exceeds a threshold value, Yoko, Paragraphs 0009, 0019, and 0032-0035).
Regarding Claim 9, Yoko teaches a driving skill evaluation method (a driving skill evaluation system of a vehicle for evaluating the driving skill of the driver, Yoko, Paragraph 0050) comprising: 
-detecting a correction operation in a driving operation of a driver (vehicle system detects a correction operation (e.g., movement of the steering wheel which is a driving operation) by the driver, Yoko, Paragraphs 0032-0033); 
-performing an estimation of a cause of the correction operation (vehicle system determines (i.e., estimates) a cause of the correction operation (e.g., vehicle system determines the driver is moving the steering wheel, thus causing a correction operation which is the vehicle being steered via the input commands of the driver), Yoko, Paragraphs 0032-0033) based on vehicle traveling state information at a time point when the correction operation is performed (vehicle system determining (i.e., estimating) the cause of correction operation is based on vehicle traveling state information (e.g., vehicle speed, vehicle acceleration, navigation device, sudden detected movements, etc.) at the time when the correction operation is performed (i.e., vehicle system monitoring when the action occurs), Yoko, Paragraphs 0032-0033) and vehicle traveling state information at time points before a predetermined period and after a predetermined period of the time point when the correction operation is performed (e.g., vehicle speed, vehicle acceleration, navigation device, sudden detected movements, etc.) can occur before and after a predetermined period of time, Yoko, Paragraphs 0050 and 0032-0033); and 
-evaluating a driving skill of the driver based on a result of the estimation (vehicle system capable evaluating the driving skill of the driver based on the results of the determined (i.e., estimated) cause of correction operation (e.g., determine the if the driver has high or low driving skills based on the determined driver’s inputs to the vehicle), Yoko, Paragraphs 0032-0033 and 0050).
Regarding Claim 10, Yoko teaches a driving skill evaluation system configured to evaluate a driving skill of a driver (a driving skill evaluation system of a vehicle for evaluating the driving skill of the driver, Yoko, Paragraph 0050), the driving skill evaluation system comprising a circuitry (evaluation system circuitry, Yoko, Paragraph 0019 and Figure 1) configured to: 
-detect a correction operation in a driving operation of the driver (vehicle system detects a correction operation (e.g., movement of the steering wheel which is a driving operation) by the driver, Yoko, Paragraphs 0032-0033); 
-perform an estimation of a cause of the correction operation (vehicle system determines (i.e., estimates) a cause of the correction operation (e.g., vehicle system determines the driver is moving the steering wheel, thus causing a correction operation which is the vehicle being steered via the input commands of the driver), Yoko, Paragraphs 0032-0033) based on vehicle traveling state information at a time point when the correction operation is performed (vehicle system determining (i.e., estimating) the cause of correction operation is based on vehicle traveling state information (e.g., vehicle speed, vehicle acceleration, navigation device, sudden detected movements, etc.) at the time when the correction operation is performed (i.e., vehicle system monitoring when the action occurs), Yoko, Paragraphs 0032-0033) and vehicle traveling state information at time points before a predetermined period and after a predetermined period of the time point (vehicle traveling state information (e.g., vehicle speed, vehicle acceleration, navigation device, sudden detected movements, etc.) can occur before and after a predetermined period of time, Yoko, Paragraphs 0050 and 0032-0033); and 
-evaluate the driving skill of the driver based on a result of the estimation (vehicle system capable evaluating the driving skill of the driver based on the results of the determined (i.e., estimated) cause of correction operation (e.g., determine the if the driver has high or low driving skills based on the determined driver’s inputs to the vehicle), Yoko, Paragraphs 0032-0033 and 0050).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoko et al. JP2017218055A (hereinafter, Yoko), in view of Tamura et al. U.S. P.G. Publication 2012/0303218 (hereinafter, Tamura).
Regarding Claim 4, Yoko teaches the driving skill evaluation system according to claim 1.
The examiner finds Yoko does not specifically teach the system to include that the driving operation includes a steering operation for adjusting a steering angle, and wherein the correction operation detection unit determines that a steering switching-back occurs when, after a turning direction of a steering wheel is switched from right to left or from left to right, a rotation amount of the steering wheel in a direction after the switching is equal to or larger than a predetermined switching-back determination threshold, and detects a correction operation of the steering operation when, after a steering switching-back from one direction to another direction is detected, a steering switching-back from the another direction to the one direction is detected before a travel distance reaches a predetermined distance threshold.
The examiner finds Tamura discloses, teaches, or suggests the above missing limitations. Tamura teaches the driving operation includes a steering operation for adjusting a steering angle (vehicle includes a steering system for adjusting the steering angle of the vehicle, Tamura, Paragraph 0169), and wherein the correction operation detection unit determines that a steering switching-back occurs when, after a turning direction of a steering wheel is switched from right to left or from left to right (vehicle system determines that a steering switching occurs based on the steering wheel switching from right to left or left to right (i.e., frequency of , Tamura, Paragraph 0167), a rotation amount of the steering wheel in a direction after the switching is equal to or larger than a predetermined switching-back determination threshold (switching between right to left or left to right is equal or larger than a set steering degree change (e.g., 15 or 30 degrees), Tamura, Paragraphs 0167-0169), and detects a correction operation of the steering operation (detecting a correction operation of the steering operation (e.g., change in the steering angle caused by the driver), Tamura, Paragraph 0167) when, after a steering switching-back from one direction to another direction is detected, a steering switching-back from the another direction to the one direction is detected before a travel distance reaches a predetermined distance threshold (detecting a correction operation of the steering operation where the steering “switches back and forth” over a period of time and speed, which is the same as over a predetermined distance threshold, Tamura, Paragraphs 0143-0147, 0156, and 0167-0169).
As a result, the examiner finds, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Yoko to include that the driving operation includes a steering operation for adjusting a steering angle, and wherein the correction operation detection unit determines that a steering switching-back occurs when, after a turning direction of a steering wheel is switched from right to left or from left to right, a rotation amount of the steering wheel in a direction after the switching is equal to or larger than a predetermined switching-back determination threshold, and detects a correction operation of the steering operation when, after a steering switching-back from one direction to another direction is detected, a steering switching-back from the another direction to the one direction is detected before a travel distance reaches a predetermined distance threshold, as disclosed, taught, or suggested by Tamura.
It would have been obvious to modify and combine the cited references because changing the steering angle of the vehicle based on the switching from left to right or right to left, the predetermined distance the vehicle travels, and the speed of the vehicle ensures the correct steering angle is applied for the right situation (e.g., steering angle is reduced when the vehicle is traveling at fast speeds and large distances, while the steering angle is increased when the vehicle is traveling at low speeds and small distances) (Tamura, Paragraphs 0019 and 0143). Moreover, changing the steering angle based on the before factors prevents the ride comfort of the vehicle from becoming poor due to a change in the lateral acceleration (Tamura, Paragraph 0019). 
Regarding Claim 5, Yoko, as modified, teaches the driving skill evaluation system according to claim 4, wherein the distance threshold is set according to a traveling scene of the vehicle (setting a distance threshold based on the traveling scene of the vehicle (e.g., set based on speed of vehicle and driving conditions), Tamura, Paragraphs 0019 and 0032-0035).
Regarding Claim 6, Yoko teaches the driving skill evaluation system according to claim 1. 
The examiner finds Yoko does not specifically teach the system to include that the driving operation includes a steering operation for adjusting a steering angle, and wherein the correction operation detection unit determines that a steering switching-back occurs when, after a turning direction of a steering wheel is switched from right to left or from left to right, a rotation amount of the steering wheel in a direction after the switching is equal to or larger than a predetermined switching-back determination threshold, and detects a correction operation of the steering operation when, after a steering switching-back from one direction to another direction is detected, a steering switching-back from the another direction to the one direction is detected before a travel distance reaches a predetermined period of time.
The examiner finds Tamura discloses, teaches, or suggests the above missing limitations. Tamura teaches the driving operation includes a steering operation for adjusting a steering angle (vehicle includes a steering system for adjusting the steering angle of the vehicle, Tamura, Paragraph 0169), and wherein the correction operation detection unit determines that a steering switching-back occurs when, after a turning direction of a steering wheel is switched from right to left or from left to right (vehicle system determines that a steering switching occurs based on the steering wheel switching from right to left or left to right (i.e., frequency of , Tamura, Paragraph 0167), a rotation amount of the steering wheel in a direction after the switching is equal to or larger than a predetermined switching-back determination threshold (switching between right to left or left to right is equal or larger than a set steering degree change (e.g., 15 or 30 degrees), Tamura, Paragraphs 0167-0169), and detects a correction operation of the steering operation (detecting a correction operation of the steering operation (e.g., change in the steering angle caused by the driver), Tamura, Paragraph 0167) when, after a steering switching-back from one direction to another direction is detected, a steering switching-back from the another direction to the one direction is detected before a travel distance reaches a predetermined period of time (detecting a correction operation of the steering operation where the steering “switches back and forth” over a period of time (i.e., frequency), Tamura, Paragraphs 0143-0147, 0156, and 0167-0169).
As a result, the examiner finds, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Yoko to include that the driving operation includes a steering operation for adjusting a steering angle, and wherein the correction operation detection unit determines that a steering switching-back occurs when, after a turning direction of a steering wheel is switched from right to left or from left to right, a rotation amount of the steering wheel in a direction after the switching is equal to or larger than a predetermined switching-back determination threshold, and detects a correction operation of the steering operation when, after a steering switching-back from one direction to another direction is detected, a steering switching-back from the another direction to the one direction is detected before a travel distance reaches a predetermined period of time, as disclosed, taught, or suggested by Tamura.
It would have been obvious to modify and combine the cited references because changing the steering angle of the vehicle based on the switching from left to right or right to left, a predetermined time, and the speed of the vehicle ensures the correct steering angle is applied for the right situation (e.g., steering angle is reduced when the vehicle is traveling at fast speeds and large distances, while the steering angle is increased when the vehicle is traveling at low speeds and small distances) (Tamura, Paragraphs 0019 and 0143). Moreover, changing the steering angle based on the before factors prevents the ride comfort of the vehicle from becoming poor due to a change in the lateral acceleration (Tamura, Paragraph 0019).
Regarding Claim 7, Yoko, as modified, teaches the driving skill evaluation system according to claim 6, wherein the predetermined period of time is set according to a traveling scene of the vehicle (setting a predetermined period of time based on the traveling scene of the vehicle (e.g., speed of vehicle and driving conditions), Yoko, Paragraphs 0050 and 0032-0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J CROMER/Examiner, Art Unit 3667